Citation Nr: 9925732	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  98-18 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey


INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.

This matter comes to the Board of Veterans' Appeal (Board) on 
appeal from a June 1998 RO rating decision that denied the 
veteran's application to reopen a claim of service connection 
for bronchial asthma.

In June 1999 the veteran submitted a letter to the RO 
addressing the merits of his service connection claim for 
asthma.  Pursuant to 38 C.F.R. § 20.1304(a) (1998), an 
appellant will be granted a period of 90 days following the 
mailing of notice to him that his appeal has been certified 
to the Board for appellate review in which to submit 
additional evidence, request a change in representation, or 
to request a personal hearing.  As the above-noted evidence 
from the veteran was received by the Board within 90 days of 
the RO's April 1999 certification of this appeal to the 
Board, such evidence must be considered in conjunction with 
his claim.  Id.  

Legal authority provides that unless there is proper waiver 
of the RO's review of this additional evidence, it must first 
be considered by the RO.  See 38 C.F.R. § 20.1304 (c).  Since 
a proper waiver of the above-noted evidence was not made by 
either the veteran or his representative in this case, the 
veteran still has a right to the RO's review.  With this in 
mind, the veteran's due process rights in this regard have 
not been compromised by Board's decision and remand that 
follows.  Id.



FINDINGS OF FACT

1.  In a September 1974 Board decision, the Board denied 
service connection for bronchial asthma.  This decision is 
final.

2.  Evidence added to the record since the September 1974 
Board decision is not cumulative or redundant, is relevant 
and probative, and, when viewed in conjunction with the 
evidence previously of record is so significant that it must 
be considered in order to fairly decide the merits of the 
case.

3.  The veteran's claim of service connection for asthma is 
plausible.


CONCLUSIONS OF LAW

1.  Evidence received since the September 1974 Board decision 
denying service connection for asthma is new and material; 
and the veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. § 3.156(a) (1998).

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for asthma.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's March 1944 enlistment examination report is 
devoid of any abnormalities regarding his respiratory system, 
and shows that he had a negative chest X-ray study at that 
time. 

Service medical records in April 1944, February 1945 and June 
1945 show that the veteran was physically qualified for 
transfer.

A treatment and progress record from Hamot Hospital dated on 
August 17, 1945, shows that the veteran had developed a sore 
throat and productive cough on that day, but had no chest 
pain.  Findings revealed enlarged tonsils with exudate and 
occasional wheezing expiration with rales.  An impression was 
given of acute tonsilitis-pharangyitis and bronchopneumonia.  

Additional records from Hamot Hospital show that on August 
18, 1945, the veteran was admitted to the hospital because of 
headaches, fever, sore throat, and wheezing in his chest.  
The record notes that he had experienced a similar episode in 
October 1944 also with headache, fever, sore throat and bad 
wheezing.  A chest X-ray at that time had been normal.  On 
examination the veteran was found to have enlarged tonsils 
with exudate as well as wheezing and mucosal rales scattered 
throughout the lung field.  He was given an impression of 
acute bronchitis, question of asthma, and acute tonsillitis.  
This record also contains a provisional and final diagnosis 
of acute tonsillitis and viral pneumonia and notes that the 
veteran was "cured".

The veteran was found to have a normal respiratory system and 
a normal chest X-ray at his separation examination in May 
1946.

In February 1973 J.E.M., D.O., completed a Certificate of 
Attending Physician stating that he had treated the veteran 
approximately 20 years earlier and that as far as he could 
recollect, it was related to a diagnosis of bronchial asthma.  
He said that his office records were not available as he was 
no longer in private practice.

In April 1973 the veteran filed a claim of service connection 
for asthma which he claimed began in August 1945.  He stated 
on this claim that he had been treated for asthma by J.E.M, 
D.O., around 1947.

On file is a July 1973 medical note from E.B.W, M.D., 
certifying that he had treated the veteran for bronchial 
asthma in 1950-51.

In an August 1973 rating decision, the RO denied the 
veteran's claim of service connection for bronchial asthma on 
the basis that the evidence failed to show that it was 
incurred in or aggravated by service.

In his November 1973 Notice of Disagreement, the veteran 
stated that he had been treated repeatedly for his bronchial 
condition in service and could not understand why there was 
no record of this.  He enclosed duplicate service medical 
records of his hospitalization at Hamot Hospital in August 
1945.

At a hearing held at the RO in March 1974, the veteran 
testified that whenever he had to run in service for an 
extended period of time he would gasp, cough and produce 
phlegm.  He said that about three weeks out of service he got 
a job in a foundry, but had to give it up after three weeks 
because of breathing problems due to the foundry smoke and 
dust.  He said that he had to quit a few other jobs because 
working conditions had aggravated his asthma.  He said that 
around 1946 Dr. J.E.M. put a stethoscope to his chest and 
said that it "sound[ed] like a 'boiler factory in there'".  
He said that he had been unable to get Dr. E.B.W.'s office 
notes.  He also said that no doctor had ever told him in 
service that he had bronchial asthma.

In May 1974 the veteran's wife submitted a statement saying 
that the veteran had accompanied her to her pre-natal check-
ups in 1947 and that he had complained to their family 
physician at those times of breathing difficulties.  She said 
that on one occasion she had asked their physician, Dr. F.T., 
to check her husband's breathing and that he had told them 
that  "[the veteran's] lungs sounded like a 'factory'".  
She said that Dr. F.T. also told them that the cause could 
have been bronchitis or asthma.  She further said that on one 
occasion the veteran had had a breathing attack and that Dr. 
F.T. had come to their house and gave him his first of many 
adrenaline injections.

The veteran's mother submitted a statement in May 1974 
stating that she and her husband (who is now deceased) had 
gone to visit the veteran in the hospital in August 1945 and 
that they had been told by the veteran's physician not to 
give him any cigarettes since this would aggravate his 
breathing which was problematic.

Also in May 1974 the veteran stated that he believed that his 
asthmatic condition "appeared" in service and was a 
manifestation of throat and lung infections.

In September 1974 the Board denied the veteran's claim of 
service connection for bronchial asthma.

The following evidence summarized below was submitted to VA 
after the veteran filed his April 1998 application to reopen 
a claim of service connection for asthma.  On this 
application the veteran requested that VA obtain records from 
a VA medical facility where he been receiving treatment for 
his asthma.  He also requested that he be scheduled for a VA 
examination.  He attached duplicate copies of his service 
medical records.

In a June 1998 statement, the veteran's wife said that she 
started to notice wheezing in the veteran's chest right after 
they got married - in August 1946.  She said that they had 
initially tried to cope with these problems at home, but that 
the veteran's breathing got so bad that they went to see Dr. 
F.T.  She said that it was Dr. F.T. who had raised the 
possibility of asthma and that he had referred the veteran to 
Dr. E.B.W. who confirmed the diagnosis.

In July 1998 the veteran's former treatment physician, 
E.B.W., M.D., submitted a statement saying that he had 
treated the veteran for bronchial asthma.

In August 1998 the RO received private treatment records 
dated in 1987, 1991, and 1993.  Each of these records contain 
a diagnosis of asthma, including a diagnosis of chronic 
asthma.

In October 1998 the RO received a statement from a fellow 
serviceman of the veteran, Mr. M.C., who said that while 
serving together the veteran had told him that he had 
experienced shortness of breath while on guard duty.  He also 
remembered that the veteran had gone on sick call once or 
twice with fever and congestion.  Mr. M.C. further said that 
he and the veteran had lived next door to each other after 
their discharge from service and that at that time the 
veteran had been seeing a neighborhood physician (Dr. F.T.) 
who had diagnosed him as having asthma.

At a hearing before a member of the Board in May 1999, the 
veteran testified that he was not aware of any wheezing 
difficulty prior to his military service.  He said that he 
first noticed a change in his breathing after arriving at an 
island off the coast of Brazil.  He said that he noticed this 
change only when it rained real hard.  He said that the first 
time he noticed wheezing and real breathing difficulty was 
during a diving assignment.  He said that within two months 
of his discharge from service he again began to experience 
wheezing and breathing difficulty.  He said that he had gone 
to see Dr. F.T. who told him that he had asthma.  He said 
that he received treatment from Dr. F.T. for two to three 
years and then received treatment from Dr. E.B.W. for 
approximately 10 years.  He said that he had been unable to 
obtain the actual treatment records and that Dr. J.E.M. and 
Dr. F.T had died.  He said that he was currently being 
treated for his asthma by VA.  

II.  Legal Analysis

The veteran's initial claim of service connection for asthma 
was denied by the Board in September 1974.  This decision is 
final.  See 38 C.F.R. § 20.1100 (1998).  In order to reopen a 
claim of service connection for this disability, new and 
material evidence must be submitted since the September 1974 
disallowance of the claim.  See 38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140 (1990); Evans v. Brown, 9 Vet. 
App. 273 (1996).

In September 1998 the United States Court of Appeals for the 
Federal Circuit issued a decision that changed the standard 
for determining whether new and material evidence has been 
submitted sufficient to reopen a claim of service connection.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In Hodge, the 
Federal Circuit expressly rejected the standard for 
determining whether new and material evidence has been 
submitted sufficient to reopen a claim as set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991) and held that there is 
no longer a requirement that in order to reopen a claim, the 
new evidence, when viewed in the context of all the evidence, 
both new and old, create a reasonable possibility that the 
outcome of the case on the merits would be changed.  Hodge, 
supra.

Instead, the Federal Circuit in Hodge held that new and 
material evidence means evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In addition, for the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Following Hodge, the United States Court of Appeals for 
Veterans Claims (Court) (formerly the United States Court of 
Veterans Appeals) in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and in Winters v West, 12 Vet. App. 203 (1999) (en 
banc) set forth a three-part test for the adjudication of 
previously denied claims to which finality had attached.  
Under the new Elkins test, the Secretary must first determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a) in order to have a finally decided 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim the Secretary must determine whether, 
based upon all the evidence of record in support of the 
claim, presuming its credibility, the claim as reopened is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if 
the claim is well grounded, the Secretary may then proceed to 
evaluate the merits of the claim, but only after ensuring 
that his duty to assist under 38 C.F.R. § 5107(b) has been 
fulfilled.  Elkins, Winters, Id.

The evidence in this case satisfies the first part of the 
Elkins test.  That is, additional evidence has been submitted 
since the 1974 decision that has not been previously 
considered and which bears directly and substantially upon 
the issue of service connection for asthma.  Such evidence 
includes private medical records in 1987, 1991 and 1993 that 
reflect diagnoses of asthma, including that of chronic 
asthma.  Other evidence submitted after 1974 includes a 
statement from the veteran's fellow serviceman who said that 
the veteran had told him personally of being short of breath 
on one occasion while serving on guard duty.  He also said 
that he remembered that the veteran had gone out on sick call 
a couple of times due congestion. This noted evidence is new 
and relevant to the issue of service connection for asthma 
and is, in fact, so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge, 
supra.  Having determined that new and material evidence has 
been added to the record, the veteran's claim of service 
connection for asthma is reopened.

As the veteran's claim has been reopened, the Board must now 
immediately determine whether, based upon all the evidence of 
record in support of the claim, presuming its credibility, 
the reopened claim is well grounded pursuant to 5107(a).  
Elkins; Winters.  

Viewing the evidence as a whole, the veteran's claim of 
service connection for asthma is plausible.  38 U.S.C.A. 
§ 5107(a).  This is evident in light of the veteran's 
presumptively credible statements as well as the 
corroborating statements by a fellow serviceman and the 
veteran's family to the effect that the veteran had been 
treated for asthma within months of his service discharge and 
continued to experience these problems ever since.  It is 
also evident in light of the tentative diagnosis of asthma 
given in service, and the definitive diagnoses of asthma 
following service. 


ORDER

The application to reopen a claim of service connection for 
asthma is granted and this service connection claim is well 
grounded; thus, it is subject to further action as discussed 
in the remand below.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Due to the plausibility of the veteran's service connection 
claim, VA must fulfill its statutory obligation to assist him 
with the facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a).  In this regard, VA regulation provides that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  In this case, a medical opinion is 
required which addresses the nature and etiology of the 
veteran's asthma.  Accordingly, he should be afforded a VA 
respiratory examination which is thorough and which takes 
into account the veteran's record of prior medical treatment, 
so that the evaluation of the claimed disability will be a 
fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Suttmann v. Brown, 5 Vet. App. 127 (1993). 

When the veteran filed his application to reopen a claim of 
service connection for asthma in April 1988, he said that he 
was being treated for his asthma at a VA medical facility in 
Erie, Pennsylvania.  These treatment records should be 
obtained and incorporated into the claims file.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should obtain the veteran's 
treatment records from the VA medical 
facility in Erie, Pennsylvania, following 
the procedures of 38 C.F.R. § 3.159 
(1998).

2.  The veteran should be afforded a VA 
respiratory examination in order to 
determine the nature and etiology of any 
respiratory disorders the veteran 
currently has.  Any tests or studies 
deemed appropriate by the examiner to 
make these determinations should be 
undertaken.  The examiner should be asked 
to review the evidence contained in the 
claims file, including the service 
medical records and a copy of this 
REMAND, in conjunction with the 
examination of the veteran.  The report 
of the examination must include a 
specific finding as to whether or not the 
veteran currently has asthma. The 
examiner should be asked to comment 
specifically on whether the references to 
"wheezing" in th service medical 
records are indicative of asthma.  If the 
examiner determines that the veteran 
currently has asthma or any other chronic 
repiratory disorder, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
current asthma or other chronic 
respiratory disorder is etiologically 
related to any disease or injury of the 
respiratory system in service. The 
examiner should set forth in detail all 
findings that provide a basis for the 
opinion.  

3.  The RO should then adjudicate the 
claim of service connection for asthma 
taking into consideration all of the 
evidence of record.  If the benefit 
sought is denied, a supplemental 
statement of the case should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
the governing adjudicative procedures.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of this appeal.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

